

116 S2509 IS: Office of Technology Assessment Improvement and Enhancement Act
U.S. Senate
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2509IN THE SENATE OF THE UNITED STATESSeptember 19, 2019Mr. Tillis (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo rename the Office of Technology Assessment as the Congressional Office of Technology, to revise
			 the functions and duties of the Office, and for other purposes.
	
 1.Short titleThis Act may be cited as the Office of Technology Assessment Improvement and Enhancement Act. 2.Renaming of Office of Technology Assessment as Congressional Office of Technology (a)RenamingSection 3 of the Technology Assessment Act of 1972 (2 U.S.C. 472) is amended—
 (1)in the section heading, by striking Office of technology assessment and inserting Congressional Office of Technology; and (2)in subsection (a), by striking the Office of Technology Assessment and inserting the Congressional Office of Technology.
 (b)Conforming amendmentSection 5(a) of such Act (2 U.S.C. 474(a)) is amended by striking Director of the Office of Technology Assessment and inserting Director of the Congressional Office of Technology. (c)References in lawAny reference in any law, rule, or regulation to the Office of Technology Assessment shall be deemed to be a reference to the Congressional Office of Technology.
			3.Revision of functions and duties of Office
 (a)Basic functions and dutiesSection 3(c) of the Technology Assessment Act of 1972 (2 U.S.C. 472(c)) is amended— (1)in the matter preceding paragraph (1), by inserting after the first sentence the following: This information should be provided as expeditiously, effectively, and efficiently as possible while maintaining a forward-looking, holistic, and rigorous approach to the assessment of the impacts of technology.;
 (2)in paragraph (6), by striking completed analyses and inserting completed analyses, as well as preliminary findings of ongoing analyses,; (3)by striking and at the end of paragraph (7);
 (4)by striking the period at the end of paragraph (8) and inserting a semicolon; and (5)by adding at the end the following new paragraphs:
					
 (9)provide information to Members and committees of Congress in the form of briefings, informal conversations, documents, and similar formats which may be provided expeditiously on the basis of existing research and staff expertise without the need for review by the Board;
 (10)provide technical assistance to Members of Congress on legislation related to science and technology which may be provided expeditiously on the basis of existing research and staff expertise without the need for review by the Board; and
 (11)when requested, provide objective policy options to Members on how Members may achieve goals with respect to science and technology policy..
 (b)Requirements for initiation of assessment activitiesSection 3(d) of such Act (2 U.S.C. 472(d)) is amended to read as follows:  (d)(1)Assessment activities undertaken by the Office may be initiated upon the request of—
 (A)subject to paragraph (2), any Member of Congress (including a Delegate or Resident Commissioner to the Congress), any standing, special, or select committee of either House of Congress, or any joint committee of Congress;
 (B)the Board; or (C)the Director, in consultation with the Board.
 (2)A Member of Congress or committee requesting that the Office undertake an assessment activity under paragraph (1)(A) shall submit the request to the Board, which shall review the request. The Office shall determine whether or not to undertake an assessment activity in response to such a request in accordance with such policies and procedures as the Office shall establish, under which—
 (A)the Office may give priority to those requests which, in the Board’s determination, relate to technology issues of the greatest relevance and importance;
 (B)to the greatest extent practicable, the Office shall ensure that the number of assessment activities undertaken during a year in response to requests which are submitted by members of one political party is equal to the number of assessment activities undertaken in response to requests which are submitted by members of another political party; and
 (C)to the greatest extent practicable, the Office shall provide the Member or committee submitting the request with information regarding how the Office reached its determination in response to the request..
 (c)Public availability of findings of completed analysesSection 3(e) of such Act (2 U.S.C. 472(e)) is amended by inserting after may be made available to the public the following: (and, in the case of findings of completed analyses, shall be made available to the public). (d)Authorizing appointment of technical and professional personnel on leave from academic, industrial, or research institutionsSection 6(f) of such Act (2 U.S.C. 475(f)) is amended by adding at the end the following new sentence: The Director may, under the authority provided by this subsection and in accordance with such policies as the Board chooses to prescribe, appoint for a limited term, or on a temporary basis, scientists, engineers, and other technical and professional personnel on leave of absence from academic, industrial, or research institutions to work for the Office..
			(e)Avoiding unnecessary duplication of research activities with other offices
 (1)Congressional Research ServiceSection 8 of such Act (2 U.S.C. 477) is amended by adding at the end the following new subsection:  (e)The Office and the Congressional Research Service shall coordinate technology assessment activities to avoid unnecessary duplication or overlapping of research activities..
 (2)Government Accountability OfficeSection 9 of such Act (2 U.S.C. 478) is amended by adding at the end the following new subsection:  (e)The Office and the Government Accountability Office shall coordinate technology assessment activities to avoid unnecessary duplication or overlapping of research activities..
				4.Technology Assessment Board
 (a)Appointment of members of Board by Congressional leadershipSection 4(a) of the Technology Assessment Act of 1972 (2 U.S.C. 473) is amended— (1)in paragraph (1), by striking appointed by the President pro tempore of the Senate and inserting appointed jointly by the majority leader and the minority leader of the Senate; and
 (2)in paragraph (2), by striking appointed by the Speaker of the House of Representatives and inserting appointed jointly by the Speaker and minority leader of the House of Representatives. (b)Invitation to Members of Congress To attend annual meeting of Technology Assessment Board; annual reportSection 4 of such Act (2 U.S.C. 473) is amended by adding at the end the following new subsections:
				
 (e)At least once during each calendar year, the Board shall hold a meeting at which Members of Congress may appear and present information to the Board regarding any technology assessment activities the Members may wish the Board to undertake.
 (f)Not later than 90 days after the end of each calendar year, the Board shall submit to the Subcommittees on the Legislative Branch of the Committees on Appropriations of the House of Representatives and Senate a report on the activities of the Office during the year, and shall include in the report a description of the technology assessment activities undertaken by the Office during the year, including the number of requests received from Members and committees of Congress under section 2(d)(1)(A), the number and type of assessment activities undertaken in response to such requests, and the current status of such assessment activities..